Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
)
Yolanda Lewis, ) Date: September 23, 2008
)
Petitioner, ) Docket No. C-08-384
) Decision No. CR1844
-v.- )
)
The Inspector General. )
oo )
DECISION

Petitioner, Yolanda Lewis, failed to file her request for hearing before an administrative
law judge (ALJ) in a timely manner. Accordingly, the request for hearing is dismissed
pursuant to 42 C.F.R. § 1005.2(e)(1).

Petitioner is excluded from participation in Medicare, Medicaid, and all other federal
ealth care programs pursuant to section 1128(b)(4)(A) of the Social Security Act (the
Act) (42 U.S.C. § 1320a-7(b)(4)(A)), effective January 19, 2006, because her license to
provide health care as a nurse in the State of Mississippi was revoked by the Mississippi
State Board of Nursing, for reasons bearing upon her professional competence,
professional performance, or her financial integrity. There is a proper basis for exclusion.
Petitioner’s exclusion for not less than the period during which her state license is
revoked is required by the Act.’ Act § 1128(c)(3)(E) (42 U.S.C. § 1320a-7(c)(3)(E)).

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only
after the period of exclusion expires. Reinstatement is not automatic upon completion of
the period of exclusion.
I. Background

The Inspector General for the Department of Health and Human Services (the I.G.)
notified Petitioner by letter dated December 30, 2005, that she was being excluded from
participation in Medicare, Medicaid, and all federal health care programs pursuant to
section 1128(b)(4) of the Act for not less than the period that her license is revoked,
suspended, or otherwise lost or surrendered. I.G. Exhibit (1.G. Ex.) 7; Petitioner Exhibit
(P. Ex.) 4.

Petitioner requested a hearing by letter dated April 4, 2008. The case was assigned to me
for hearing and decision on April 16, 2008. On May 5, 2008, I convened a prehearing
telephonic conference, the substance of which is memorialized in my Order dated May 6,
2008. The LG. alleged that Petitioner’s request for hearing was untimely filed and that it
must be dismissed. I established a briefing schedule for an I.G. motion to dismiss and
also granted the LG. leave to file an alternate motion for summary judgment.

On June 13, 2008,’ the I.G. filed a motion to dismiss or, in the alternative, for summary
affirmance, which I construe to be a request for summary judgment, with a supporting
brief, and exhibits 1 through 10. Petitioner filed her response to the motions on July 3,
2008 (P. Response), with exhibits 1 through 9. The I.G. advised me by letter dated July
30, 2008, that the I.G. elected not to file a reply brief. No objection has been made to the
admissibility of any of the proposed exhibits and I.G. Exs. | through 10, and P. Exs. 1
through 9, are admitted.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the uncontested and undisputed assertions
of fact in the pleadings and the exhibits admitted. Citations may be found in the analysis
section of this decision if not included here.

1. The L.G. notified Petitioner by letter dated December 30, 2005, that she was being
excluded from participation in Medicare, Medicaid, and all federal health care
programs pursuant to section 1128(b)(4) of the Act, for a period of not less than
the period during which her state license is revoked. I.G. Ex. 7.

> The I.G. motion for leave to file out-of-time is granted. Petitioner did not oppose
the motion and the I.G. stated good cause for filing seven days out-of-time.
3

2. Petitioner’s April 4, 2008 request for hearing was not filed within 60 days of the
presumed receipt of the December 30, 2005 I.G. notice of exclusion.

3. Petitioner’s nursing license was revoked by the Mississippi State Board of Nursing
on September 8, 2005. I.G. Ex. 9.

4. Revocation of Petitioner’s nursing license was for reasons bearing upon her
professional competence. IG. Exs. 8, 9.

B. Conclusions of Law

1. Petitioner did not rebut the presumption that she received the December 30, 2005
.G. notice of exclusion five days from the date of the notice.

2. Petitioner’s April 4, 2008 request for hearing was not timely filed within 60 days
of receipt of the December 30, 2005 LG. notice of exclusion.

3. Dismissal of the request for hearing is required.

4. There is a basis for Petitioner’s exclusion pursuant to section 1128(b)(4)(A) of the
Act.

5. Pursuant to section 1128(c)(3)(E) of the Act, the minimum period of exclusion

under section 1128(b)(4) is not less than the period during which Petitioner’s state
license is revoked, suspended, or surrendered and is presumptively reasonable.
See also 42 C.F.R. § 1001.501(b)(1).

C. Issues

The Secretary of the Department of Health and Human Services (the Secretary) has by
regulation limited my scope of review to the following issues:

Whether Petitioner’s request for hearing was timely filed;
Whether there is a basis for the imposition of the exclusion; and,
Whether the length of the exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1); 42 C.F.R. § 1005.2(c).
D. Law Applicable

Petitioner’s right to a hearing by an ALJ and judicial review of the final action of the
Secretary is provided by section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)). Pursuant to
42 C.F.R. § 1005.2(c), a request for hearing must be filed within 60 days of the date on
which the notice of exclusion is received by the person to be excluded. The regulation
establishes the rebuttable presumption that the date of receipt is five days after the date of
the notice unless there is a reasonable showing to the contrary. /d. A request for hearing
that is not filed timely must be dismissed. 42 C.F.R. § 1005.2(e)(1).

Pursuant to section 1128(b)(4)(A) of the Act, the Secretary may exclude from
participation in Medicare, Medicaid, and all federal health care programs, any individual
whose license to provide health care is revoked or suspended by any state licensing
authority for reasons bearing upon the individual’s professional competence, professional
performance, or financial integrity. See also 42 C.F.R. § 1001.501(a)(1).

There is no issue regarding the duration of the exclusion, as section 1128(c)(3)(E) of the
Act specifies that the exclusion shall not be less than the period during which her state
license to provide health care is revoked, suspended, or surrendered. See also 42 C.F.R.
§ 1001.501(b)(1). The Secretary’s regulations provide that the I.G. will consider a
request for reinstatement only after the individual obtains a valid license in the state
where the individual’s license was originally surrendered. 42 C.F.R. § 1001.501(b)(4).

The standard of proof is a preponderance of the evidence and there may be no collateral
attack of the conviction that is the basis for the exclusion. 42 C.F.R. § 1001.2007(c) and
(d). Petitioner bears the burden of proof and persuasion on any affirmative defenses or
mitigating factors and the I.G. bears the burden on all other issues. 42 C.F.R.

§ 1005.15(b) and (c).

E. Analysis

1. Petitioner has not rebutted the presumption of receipt of the I.G.
notice of exclusion and dismissal of the request for hearing is required.

There is no dispute that the I.G. notice of exclusion was dated December 30, 2005, or that
it included advice to Petitioner of the right to request a hearing within 60 days of receipt
of the notice. I.G. Ex. 7; P. Ex. 4. Pursuant to 42 C.F.R. § 1005.2(c), Petitioner is
presumed to have received the I.G. notice five days after the date on the I.G. notice, or
January 4, 2006 in this case. There is also no question that Petitioner did not request a
hearing until she did so by letter dated April 4, 2008, obviously more than 60 days after
the I.G. notice of exclusion should have been received. Pursuant to 42 C.F.R.

§ 1005.2(e)(1), a request for hearing that is not timely filed must be dismissed. The
5

regulations grant me no discretion to waive a late filing or to extend the time for filing. In
this case, however, Petitioner argues that she did not receive the I.G. notice of exclusion
and the issue is whether Petitioner has rebutted the presumption of receipt of the notice. I
conclude that she has not rebutted the presumption and dismissal is required.

The I.G. sent Petitioner a letter dated October 3, 2005, to an address in Meridian,
Mississippi. The letter advised Petitioner that the I.G. was considering excluding her
from participation pursuant to section 1128(b)(4) of the Act. 1.G. Ex. 1, at 1-2. A copy of
the face of the envelope reflects that on October 7, 2005, the United States Postal Service
(USPS) marked the envelope “return to sender,” “moved left no address,” and “unable to
forward.” I.G. Ex. 2, at 1. On October 17, 2005, the I.G. discovered an address for
Petitioner in Brockton, Massachusetts. I.G. Ex. 3. The LG. sent Petitioner a letter dated
October 17, 2005 at the Brockton, Massachusetts address advising her that the I.G. was
considering excluding her from participation pursuant to section 1128(b)(4). I.G. Ex. 4.
Petitioner responded to the October 17, 2005 L.G. letter by an undated letter received by
the I.G. on November 16, 2005. I.G. Ex. 5. Petitioner does not deny that she received the
LG. letter dated October 17, 2005 or that she responded. Petitioner asserts, however, that
she received no further correspondence from the I.G. and assumed the matter had been
resolved. P. Response at 3-4.

The LG. sent Petitioner a letter dated December 30, 2005, at the same address that
appeared on the LG. letter dated October 17, 2005. I.G. Exs. 7; 10, at 2-3. The IG. has
no record that the December 30, 2005 notice was returned to the I.G. by the USPS as
undeliverable or not delivered. I.G. Ex. 10, at 2. The December 30, 2005 letter advised
Petitioner that she was being excluded pursuant to section 1128(a)(4) of the Act.
Petitioner offers no explanation for why she might not have received the I.G. letter dated
December 30, 2005. Thus, I conclude that Petitioner has failed to rebut the presumption
that she received the December 30, 2005 letter on the fifth day after the date on the letter,
or about January 4, 2006. The presumed receipt on January 4, 2006 triggered the running
of the 60-day period for filing an appeal. Accordingly, Petitioner’s request for hearing
dated April 4, 2008 was clearly untimely and must be dismissed.

Even if I reviewed this case as Petitioner requests, I would conclude that there is a basis
for her exclusion.

2. Summary judgment is appropriate in this case.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The right to hearing before an ALJ is
accorded to a sanctioned party by 42 C.F.R. § 1005.2 and the rights of both the sanctioned
party and the LG. to participate in a hearing are specified in 42 C.F.R. § 1005.3. Either or
oth parties may choose to waive appearance at an oral hearing and to submit only

6

documentary evidence and written argument for my consideration. 42 C.F.R.

§ 1005.6(b)(5). An ALJ may also resolve a case, in whole or in part, by summary
judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is appropriate and no hearing
is required where either: there are no disputed issues of material fact and the only
questions that must be decided involve application of law to the undisputed facts; or, the
moving party must prevail as a matter of law even if all disputed facts are resolved in
favor of the party against whom the motion is made. A party opposing summary
judgment must allege facts which, if true, would refute the facts relied upon by the
moving party. See, e.g., Fed. R. Civ. P. 56(c); Garden City Medical Clinic, DAB No.
1763 (2001); Everett Rehabilitation and Medical Center, DAB No. 1628, at 3 (1997) (in-
person hearing required where non-movant shows there are material facts in dispute that
require testimony); Thelma Walley, DAB No. 1367 (1992); see also New Millennium
CMHC, Inc., DAB CR672 (2000); New Life Plus Center, CMHC, DAB CR700 (2000).

There are no genuine issues of material fact in dispute in this case and summary judgment
is appropriate. Petitioner does not dispute that her license was revoked by the Mississippi
State Board of Nursing, but rather argues that she did not have proper notice of that
proceeding and that the decision of the Board of Nursing was based on errors of fact. P.
Response at 6. However, pursuant to 42 C.F.R. § 1001.2007, I may not review the
decision of the Mississippi State Board of Nursing on either substantive or procedural
grounds. Thus, the only issue is whether the revocation of the Petitioner’s nursing license
by the Mississippi State Board of Nursing is a basis for Petitioner’s exclusion from
participation in Medicare, Medicaid, and all federal health care programs pursuant to
section 1128(a)(4) of the Act.

3. There is a basis for Petitioner’s exclusion pursuant to section
1128(b)(4)(A) of the Act.

The I.G. cites section 1128(b)(4)(A) of the Act as the basis for Petitioner’s mandatory
exclusion. I.G. Ex. 1, at 1; 1.G. Brief at 2-3. Section 1128(b)(4)(A) provides:

(b) PERMISSIVE EXCLUSION. — The Secretary may
exclude the following individuals and entities from
participation in any Federal health care program (as defined in
section 1128B(f)):

eR KK
(4) LICENSE REVOCATION OR SUSPENSION. — ANY
INDIVIDUAL OR ENTITY —

(A) whose license to provide health care has
been revoked or suspended by any State
licensing authority, or who otherwise lost such a
7

license or right to apply for or renew such a
license, for reasons bearing on the individual’s
or entity’s professional competence,
professional performance, or financial integrity .

The statute permits the Secretary to exclude from participation any individual or entity:
(1) whose state license to provide health care has been suspended or revoked by a state
licensing authority; and (2) the revocation or suspension is for reasons bearing on the

individual’s professional competence, professional performance, or financial integrity.

Petitioner does not dispute that her nursing license was revoked by the Mississippi State
Board of Nursing by final order issued on September 8, 2005. I.G. Ex. 9. The final order
shows that the Board of Nursing found by clear and convincing evidence that in 2003,
Petitioner had two pre-employment drug tests that revealed the presence of cannabinoid.
The Nursing Board found that Petitioner violated Miss. Code Ann. 73-15-29(1)(1) in that
she engaged in unprofessional conduct by administering a drug to herself other than as
legally directed for her use. I.G. Exs. 8,9. The final order, on its face, shows that
Petitioner’s license was revoked for reasons bearing upon her professional competence.
Thus, there is a basis for Petitioner’s exclusion pursuant to section 1128(b)(4)(A) of the
Act.

Petitioner raises several points for my consideration in her response to the I.G.’s motions.
However, my authority in these cases is limited. If I determine that there is a basis for
exclusion, it is not for me to review the I.G.’s exercise of discretion in determining
whether or not exclusion is appropriate. Keith Michael Everman, D.C., DAB No. 1880
(2003).

Ill. Conclusion

For the foregoing reasons, the request for hearing is dismissed. Petitioner is excluded
from participation in Medicare, Medicaid and all federal health care programs effective
January 19, 2006, 20 days after the December 30, 2005 1.G. notice of exclusion.

/s/
Keith W. Sickendick
Administrative Law Judge
